NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3583-17T3

GERARD PFEIFFER,

          Plaintiff-Respondent,

v.

KARI LASPISA, f/k/a
KARI PFEIFFER,

     Defendant-Appellant.
_________________________

                    Submitted March 11, 2019 – Decided March 25, 2019

                    Before Judges Fasciale and Gooden Brown.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Hunterdon County,
                    Docket No. FM-10-0158-16.

                    Norris, McLaughlin & Marcus, PA, attorneys for
                    appellant (Jeralyn L. Lawrence and Kristyl M. Berckes,
                    on the brief).

                    Respondent has not filed a brief.

PER CURIAM
      In this post-judgment matrimonial dispute, Kari Laspisa (defendant)

appeals from Paragraph One of a January 26, 2018 Order (which awarded

plaintiff parenting time every other weekend), and Paragraphs One, Four, Five,

and Six of a March 23, 2018 Order (generally awarding plaintiff counsel fees).

Plaintiff has not participated in this appeal.

      Defendant makes five points on appeal:

             POINT I

             THE [JUDGE] ERRED AS A MATTER OF LAW IN
             MODIFYING THE PARTIES' CUSTODY AND
             PARENTING[-]TIME SCHEDULE SET FORTH IN
             THEIR MARITAL SETTLEMENT AGREEMENT
             [(MSA)] ABSENT A SUBSTANTIAL CHANGE IN
             CIRCUMSTANCE.

             POINT II

             THE [JUDGE] ERRED AS A MATTER OF LAW IN
             MODIFYING THE PARTIES' CUSTODY AND
             PARENTING[-]TIME SCHEDULE SET FORTH IN
             THEIR [MSA] ABSENT AN APPLICATION OF THE
             FACTORS SET FORTH IN N.J.S.A. 9:2-4 TO
             DETERMINE WHETHER THE MODIFICATION
             WAS IN THE CHILDREN'S BEST INTERESTS.

             POINT III

             ALTERNATIVELY, THE [JUDGE] ERRED AS A
             MATTER OF LAW IN FAILING TO HOLD A
             PLENARY HEARING TO DETERMINE IF
             AWARDING PLAINTIFF AN ADDITIONAL 104
             MIDWEEK PARENTING TIME OVERNIGHTS WAS

                                                                      A-3583-17T3
                                         2
             IN THE BEST INTERESTS OF THE CHILDREN
             PURSUANT TO N.J.S.A. 9:2-4.

             POINT IV

             ALTERNATIVELY, THE [JUDGE] ERRED AS A
             MATTER OF LAW IN FAILING TO AFFORD
             DEFENDANT DUE PROCESS BY SUA SPONTE
             AWARDING PLAINTIFF AN ADDITIONAL 104
             MIDWEEK PARENTING TIME OVERNIGHTS
             THEREBY ESTABLISHING A PARENTING[-]TIME
             SCHEDULE THAT NEITHER PARTY REQUESTED
             OR TO WHICH DEFENDANT WAS AFFORDED
             THE OPPORTUNITY TO RESPOND.

             POINT V

             THE [JUDGE] ABUSED [HER] DISCRETION IN
             REQUIRING DEFENDANT TO CONTRIBUTE [TO]
             PLAINTIFF'S COUNSEL FEES.

Due to emergent-motion activity in November 2018, we reverse the January 26,

2018 order, remand for proceedings consistent with this opinion, and dismiss

the appeal without prejudice.    We also reverse the March 23, 2018 order

awarding plaintiff $500 in counsel fees subject to reconsideration by the judge

on remand.

      The parties were married in 2004 and had two daughters. In 2015, the

court entered a final judgment of divorce (FJOD), which incorporated the

parties' MSA.    The MSA established joint legal custody and designated

defendant as the parent of primary residence. In December 2017, plaintiff filed

                                                                       A-3583-17T3
                                      3
a motion to modify the parenting-time schedule. That motion led to the orders

under review.

      In November 2018, we granted defendant permission to file an emergent

motion seeking to suspend plaintiff's parenting time, which plaintiff did not

oppose. As part of her motion, defendant requested that we suspend the orders

under review – which would have allowed plaintiff parenting time – until the

Division of Child Protection and Permanency (the Division) investigated a

referral as to plaintiff's alleged drug and alcohol problem and lack of housing.

Plaintiff had responded to the emergent motion by stating that he had checked

himself into "another medical facility for further treatment." On November 16,

2018, we granted defendant's motion and stayed plaintiff's parenting time until

further order from this court.

      In addition to staying the orders under review, we temporarily remanded

the matter to allow defendant the opportunity to pursue other relief that she had

requested as part of her emergent motion (such as, the completion of a Divison

investigation, evaluations, review of plaintiff's medical records, etc.). We stated

in our November 16, 2018 order that on remand, the judge should address

parenting time and custody issues. We gave the parties permission to seek leave

to supplement the record after the remand proceedings concluded. Defendant


                                                                           A-3583-17T3
                                        4
complied with our emergent order and filed an application with the judge, who

scheduled a remand hearing for March 8, 2019.

      As to the merits of defendant's appeal from the January 26, 2018 order,

we conclude that the judge should have conducted a plenary hearing, and that

there otherwise was insufficient evidence to warrant modification of the

parenting-time schedule contained in the MSA. Moreover, as part of the order

modifying parenting time, the judge did not undertake a sufficient analysis under

N.J.S.A. 9:2-4. Had there not been an emergent application, we would have

reversed and remanded for a hearing. Nevertheless, due to the events leading to

defendant's emergent motion, we stayed plaintiff's parenting time, which

necessarily gave defendant full parenting time with the children until the judge

considered anew the modified custody arrangements in light of defendant's

unopposed allegations that plaintiff suffers from substance abuse problems,

which led to an overdose, and related housing issues.

      We therefore direct the judge to complete the remand proceedings,

including a plenary hearing to resolve any remaining parenting time and custody

issues, and to reconsider the award of counsel fees to plaintiff. The parties are

free to take any appropriate appeal from orders entered on remand.

      Reversed and remanded. We do not retain jurisdiction.


                                                                         A-3583-17T3
                                       5